DETAILED ACTION
NOTE: This Office Action corrects an error in the previous Office Action in which claims 1-3, 5-13, and 15-20 were rejected in view of Danieli, Fisher, and Hussaini, when in fact the claims were rejected in view of Danieli and Fisher and not Hussaini. The content of this Office Action remains the same except for the change noted. This Office Action will also restart the statutory time period for reply.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to the Amendment filed on October 1st, 2020 and RCE filed on November 13th, 2020, claims 1, 11, 19, and 20 have been amended. Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1st, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-10 and 12-19 are rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danieli et al. (US 2003/0216183 A1) in view of Fisher et al. (US 2010/0245585 A1).
Regarding claims 1, 11 and 20, Danieli discloses a method, comprising:
in a gaming headset that receives one or more audio channels during play of aparticular game (see par. [0051], verbal communication channels):
determining an identity and/or an age of a gamer that is wearing said gaming headset utilizing an accessory coupled to the headset for determining said identity, the accessory unique to the gamer (see par. [0006], each time that a player logs on through a game console to play a game over the network; also see par. [0038], Removable function units or modules can 104 to provide additional functionality; thus the controller can be the coupled accessory used to log on); and
configuring operation of said gaming headset based on said determined identity and/or age of said gamer (see Abstract, when a player signs on to the online game service, data are downloaded to the game console that indicate any applicable restraints on voice communication).
However, Danieli does not explicitly disclose that the method is performed using circuitry in said gaming headset, said circuitry in said gaming headset utilizing a sensor for determining said identity, and configuring operation of said gaming headset using said circuitry in said gaming headset.
Fisher teaches a communications headset including a sensor for determining an identity using facial recognition and configuring the headset using the circuitry in said headset (see par. [0133], built-in video camera which is designed to operate in sync with the user natural eye movements 13 and focusing via an eye and facial scanning and recognition system 14; eye and facial scanning device for security). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method and headset of Danieli with the facial recognition of Fisher in order to secure the device to authorized users (see Fisher, par. [0133] and [0033]).
Regarding claims 2 and 12, Danieli discloses logging into said particular game using credentials associated with said determined identity and/or age of said gamer that is wearing said gaming headset (see par. [0102], each time a player logs into the online game service on a game console, permission flags are downloaded to the game console as part of the sign in process).
Regarding claims 3 and 13, Danieli discloses selecting one or more settings to be used for said particular game based on said determined identity and/or age of said gamer that is 
Regarding claims 5 and 15, Danieli discloses when said determined age of said gamer, or an age as known from said determined identity, is below a threshold, presenting a game channel of said one or more channels and muting a chat channel of said plurality of channels (see par. [0012], enabling a parent or other authorized party to select an option on the game console that determines whether a minor child is able to participate in verbal communication while playing games).
Regarding claims 6 and 16, Danieli discloses wherein said determining comprises activating one or more sensors communicatively coupled to said gaming headset to determine said identity and/or said age of said gamer that is wearing said gaming headset (see par. [0070], algorithm detects whether the current sound level is substantially greater than an average (background) level, which indicates that a player with a microphone is probably currently speaking into it).
Regarding claims 7, 8, 17, and 18, Danieli discloses acquiring information that is utilized for said determining said identity and/or age of a gamer and acquiring information that is utilized for said configuring operation of said gaming headset (see par. [0006], each time that a player logs on through a game console to play a game over the network; also see Abstract, when a player signs on to the online game service, data are downloaded to the game console that indicate any applicable restraints on voice communication).
Regarding claims 9 and 19, Danieli discloses wherein game parameter settings are received to be used for said particular game for said gamer, said game parameter settings comprising one or more of volume limit settings, profanity limit settings, voice morph settings, equalizer settings, parental control information, and/or gamer preference settings (see par. [0047], voice effects to alter the characteristics of the sound of a player speaking into 144 and is able to change the character of the sound with a selection of different effects).
Regarding claim 10, Danieli discloses wherein each gamer that utilizes said gaming headset accessory has a uniquely assigned one of said headset accessory (see par. [0051], the nature of the game will then dictate limitations on the number of verbal communication channels required; thus, each communication channel would be unique and separate as to not cause interference).

Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danieli et al. (US 2003/0216183 A1) in view of Fisher et al. (US 2010/0245585 A1) and further in view of Danieli et al. (US 2006/0058103 A1).
Regarding claims 4 and 14, the combination of Danieli '183 and Fisher discloses the method as discussed above including where players can be restricted from voice communication (see par. [0102]). However, the combination of Danieli ‘183 and Fisher does not explicitly disclose wherein said settings include a list of words to be filtered out of said received one or more audio channels.
Danieli ‘103 teaches a gaming system which can filter out undesirable language (see claim 12, filtering undesired language from any audio chat). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Danieli ‘183 and Fisher with the language filtering of Danieli ‘103 in order to protect some players, such as younger children, from being exposed to inappropriate language by the participants in the electronic game (see Danieli ‘103, par. [0015]).

Response to Arguments
Applicant's arguments filed October 1st, 2020 have been fully considered but they are not persuasive.
combine the method and headset of Danieli with the facial recognition of Fisher in order to secure the device to authorized users. Much like Apple’s Touch ID, Passcode, and Face ID identity sensing, multiple options can coexist to give the user different choices. Thus, the combination of Danieli and Fisher teach the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529.  The examiner can normally be reached on Monday-Friday, 11:00 AM EST to 7:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.